                          IN THE IINITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF WISCONSIN



JACKSON FAIRBANKS VEIT,

                 Plaintiff,

v
                                                           Case   No. l6-CV-621
ANGELA FRATER and
NEW COMPANY,

                 Defendants.


                              PARTIAL SATISFACTION OF ORDER


        On June 29,2018, the Court entered a Decision and Order Granting Defendants' Motion

to Dismiss PlaintifPs Securities Claim (ECF No. 61). The last paragraph of the Decision and

Order states:

        IT IS FURTHER ORDERED that Ms Frater's Motion for Sanctions Pursuant to
        Fed. R. Civ. P. Rule ll is GRANTED. The sum of $15,000 shall be paid to
        Ms. Frater. Mr. Veit is responsible for the full amount of this sanction. Ms. Poulos
        Muller [sic] is jointly responsible for $5,000 of this sum.

The Judgment entered on June 29,2018, after the Court's Decision (ECF No. 62) does not

identify this   obligation.                                 t.


        I, the undersigned attorney of record for Plaintiff, Angela Frater, hereby acknowledge

that Leah J. Poulos Mueller and Poulos Mueller Attorneys at Law, S.C. have fully               and

completely discharged their obligations under said Order, and Plaintiff therefore releases Leah J.

Poulos Mueller and Poulos Mueller Attorneys at Law, S.C. from their obligations under said

Order. The Clerk of Court is hereby authorized and directed to make an entry of the partiàl

satisfaction on the docket of said Order.



            Case 2:16-cv-00621-LA Filed 01/27/21 Page 1 of 2 Document 84
        Dated:      I   zt z/


                                                          M. Fetherston
                                                    Attorney for Angela Frater
                                                    Von Briesen & Roper, S.C.
                                                    411 E. V/isconsin Avenue, Suite 100
                                                    Milwaukee,Wl 53202


STATE OF    WTSCONSTN )
                      ) ss.
cor-rNTY oF MILWAUKEE )


        On the   /ff:Ou,   of January,2L2l,before me personally came Kevin M. Fetherston, to

me known and known to be a member of the firm of Von Briesen       & Roper, S.C., attorneys for

Angela Frater in the above-entitled action, and to be the same person described in and who

executed the within partial satisfaction of order and               to me that he executed the

same.



                                            N otary     State of
                                            My Commission expires




                                               2

          Case 2:16-cv-00621-LA Filed 01/27/21 Page 2 of 2 Document 84
